CALCULATION OF REGISTRATION FEE Title of Each Class of Securities Offered Maximum Aggregate Offering Price(1) Amount of Registration Fee(2) 4.550% PowerNotes® Due February 15, 2013 $2,083,000 $81.86 5.850% PowerNotes® Due August 15, 2023 $4,655,000 $182.94 TOTAL $264.80 (1) Excludes accrued interest, if any. (2) The filing fee of $264.80 is calculated in accordance with Rule 457(r) under the Securities Act of 1933. Pursuant to Rule 457(p) under the Securities Act of 1933, the $38,079.97 remaining of the filing fee previously paid with respect to unsold securities registered pursuant to a Registration Statement on Form S-3 (No. 333-124310) filed by Caterpillar Financial Services Corporation on April 25, 2005 is being carried forward, of which $264.80 is offset against the filing fees due for these offerings and of which $37,815.17 remains available for future filing fees. No additional filing fee has been paid with respect to these offerings. Caterpillar Financial Services Corporation PowerNotes®, with Maturities of 9 Months or More from Date of Issue Filed under Rule 424(b)(3), Registration Statement(s) No. 333-150218 Pricing Supplement Number 1140 Dated August 18, 2008 (to Prospectus dated April 11, 2008 and Prospectus Supplement dated April 11, 2008) Investors should read this pricing supplement in conjunction with the Prospectus and Prospectus Supplement. CUSIP Number Aggregate Principal Amount Selling Price(3) Gross Concession Net Proceeds Coupon Type Coupon Rate(4) Coupon Frequency Maturity Date 1st Coupon Date 1st Coupon Amount Survivor's Option Product Ranking Moody's Rating S & P Rating Yield(5) 14912HMA5 $2,083,000.00 100.000% 0.750% $2,067,377.50 FIXED 4.550% QUARTERLY 02/15/2013 11/15/2008 $10.62 YES Senior Unsecured Notes A2 A 4.576% Redemption Information: Non-Callable. Joint Lead Managers and Lead Agents: Incapital LLC, Banc of America Securities LLC Agents: Charles Schwab & Co., Inc., Citi, Edward D. Jones & Co., L.P., Fidelity Capital Markets a division of National Financial Services LLC, Merrill Lynch & Co., Morgan Stanley, UBS Investment Bank, Wachovia Securities CUSIP Number Aggregate Principal Amount Selling Price(3) Gross Concession Net Proceeds Coupon Type Coupon Rate(4) Coupon Frequency Maturity Date 1st Coupon Date 1st Coupon Amount Survivor's Option Product Ranking Moody's Rating S & P Rating Yield(5) 14912HMB3 $4,655,000.00 100.000% 2.000% $4,561,900.00 FIXED 5.850% SEMI-ANNUAL 08/15/2023 02/15/2009 $28.28 YES Senior Unsecured Notes A2 A 5.850% Redemption Information: Callable at 100.000% on 08/15/2011 and every coupon date thereafter. Joint Lead Managers and Lead Agents: Incapital LLC, Banc of America Securities LLC Agents: Charles Schwab & Co., Inc., Citi, Edward D. Jones & Co., L.P., Fidelity Capital Markets a division of National Financial Services LLC, Merrill Lynch & Co., Morgan Stanley, UBS Investment Bank, Wachovia Securities Caterpillar Financial Services Corporation PowerNotes® will be subject to redemption at the option of Caterpillar Financial Services Corporation, in whole on the coupon date occurring any time on or after 08/15/2011 at a redemption price equal to 100% of the principal amount of the Caterpillar Financial Services Corporation PowerNotes®, plus accrued interest thereon, if any, upon at least 30 days' prior notice to the noteholder and the trustee, as described in the prospectus. Caterpillar Financial Services Corporation Offering Dates: August 11, 2008 through August 18, 2008 Trade Date: Monday, August 18, 2008 @12:00 PM ET Settlement Date: Thursday, August 21, 2008 Minimum Denomination/Increments: $1,000.00/$1,000.00 Initial trades settle flat and clear SDFS: DTC Book Entry only DTC number: 0235 via RBC Dain Rauscher Inc. (3) The interest rates on the PowerNotes® may be changed by Caterpillar Financial Services Corporation from time to time, but any such changes will not affect the interest rate on any PowerNotes® offered prior to the effective date of the change. (4) Expressed as a percentage of aggregate principal amount. Actual Price to Public may be less, and will be determined by prevailing market prices at the time of purchase as set forth in the confirmation sheet. (5) Yields are quoted on a semi-annual bond equivalent yield basis.
